PER CURIAM.
Plaintiff appeals a final decree entered after a full trial. The burden of the appeal is that the chancellor should have found for the plaintiff upon his complaint for specific performance. It is apparent from the record that the chancellor found that although the plaintiff did notify the defendant of plaintiff’s intention to exercise the option which is the subject matter of this suit, he did not within the time limited for the exercise of the option, or within a reasonable time after his notification, take affirmative action to bring about a closing. See Lack v. Robineau, D.C.S.D.Fla.1925, 9 F.2d 406; Martin v. Albee, 93 Fla. 941, 113 So. 415.
Affirmed.